Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-15 are pending and examined. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claims 1-8 are drawn broadly to a hybrid wheat plant wherein the lineage of at least one parent plant comprises wheat line TA5790 with high BG content and that retains essentially all of the morphological and physiological characteristics of wheat line TA5790 and methods of producing wheat seed or plants therefrom by crossing a plant that is of wheat line TA5790 to produce a plant from seed that retains essentially all of the morphological and physiological characteristics of TA5790.
The specification describes that monosomic stocks CSM7A, CSM7B and CSM7D were crossed with the 7H wheat/barley addition line TA3697 and that three sets of double monosomic lines were selected from F1 progenies (p. 27, ¶ 00118; see also p. 24, ¶ 00106). 
Homozygous translocation line “7AS.7HL” corresponding to deposit accession no. TA5790 was analyzed for BG content and found to have 1.38 times higher BG content than control wheat plants (p. 28, ¶ 00121; see also Tables 3 and 5). The specification provides additional data with respect to kernels and grain mass (see Table 4). 
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification describes a limited number of traits for a hybrid wheat plant, and therefore fails to adequately describe a plant wherein the lineage is of TA5790 or that retains essentially all of the traits of said line. Namely, the specification has not described a representative number of traits that are retained. 
Moreover, the claims does not require the plant to have any of the genetic structure/composition of wheat line TA5790: there is no limit to the number of generations the final hybrid is removed from TA5790 as encompassed by the claims.
 Thus, the progeny of TA5790 can be crossed any number of times with additional wheat plants. With each subsequent crossing the progeny would retain fewer of the genome of TA5790 such that the hybrid as encompassed by the claims would have few of the characteristics of the deposited variety, and not essentially all of the characteristics of wheat line TA5790.
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 

Applicant should note that the written description requirement serves to warn an innocent purchaser of the infringement of a patent, and conversely requires the patentee to distinguish the invention in the disclosure, and thus prevents the inventor from practicing upon the credulity or fears of other persons or from pretending that the invention is more than what it is. see Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115.
	Here, the instant specification has merely described that the deposited species wheat line TA5790 has increased BG content, and has failed to describe any other characteristic or trait of the TA5790 line that would persuade a skilled artisan that Applicant was in possession of the broad genus of hybrids and progeny plants as encompassed by the claims.
As such, these claims are “reach through” claims in which Applicant has only described a starting material and at least one method step, but has not described the resulting product such that the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art would not readily envision the members of the claimed genus.  (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cseh et al (2013, Ann. Appl. Biol., 163:142-150).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 2 are drawn broadly to a hybrid wheat plant wherein the lineage of at least one parent plant comprises wheat line TA5790 with high BG content and that retains essentially all of the morphological and physiological characteristics of wheat line TA5790.
As discussed supra, the claims do not require that the wheat plant comprise any genetic structure (i.e., genes, alleles, etc.) of the TA5790 line with the exception of a 
Moreover, there is no limit to the number of generations the final hybrid is removed from TA5790 as encompassed by the claims. Therefore, any prior art that discloses a wheat plant with high BG content would anticipate the plant as claimed.
Cseh et al disclose that the BG contents of bulked wheat grain in the "7H" addition line was 10.21 mg g-1, respectively, as compared to control line "Mv9Kr1” wheat line having 6.43 mg g-1 (p. 146, col. 2, penultimate ¶). The addition lines 7H is a wheat plants carrying a barley CslF6 gene.
The disclosure of Cesh et al is comparable to the way in which the instant wheat plant is generated: the 7H wheat/barley addition line TA3697 was crossed with wheat monosomic stocks. The instant specification discloses that the CslF6 gene was introgressed through traditional breeding from Barley lines Betzes, and in general, these cultivars have up to 2% of total grain weight as BG (p. 3, ¶ 0009).
Cseh et al disclose that CslF6 genes play a key role in barley BG synthesis and significantly elevate amounts of BG in the leaves and grain of wheat/barley addition lines, and are of potential relevance for the manipulation of wheat BG levels (p. 146, col. 2, last par.; see also p. 147, col. 1, last par. bridging col. 2; see p. 148, col. 1, par. 1). The 58% increase in BG content as disclosed by Cesh et al (p. 146, Table 1) is similar to the percent increase in BG as disclosed in the instant specification.
Therefore, a wheat plant having grain with high BG content that is obtained from wheat line TA5790, a part thereof, a seed of said plant capable of producing said grain, a seed that produces said plant, and a hybrid wheat plant wherein the lineage of at least et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cseh et al (2013, Ann. Appl. Biol., 163:142-150) Johnson et al (Patent No. US 9,603,329 B2).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-8 are drawn to methods of producing wheat seed or plants therefrom by crossing a plant that is of wheat line TA5790 to produce a plant from seed that retains essentially all of the morphological and physiological characteristics of TA5790.
As previously discussed, the instant method will yield a hybrid wheat derived from TA5790 that has “essentially” all of the characteristics of the deposited variety. Aside from high BG content, these characteristics are unclear as the specification only prima facie obvious to make hybrid wheat plants with high BG content.
Cesh et al teach that BG is a major quality parameter of cereals and is the most important factor from the aspect of human health maintenance (see Abstract). Cseh et al teach that the BG contents of bulked wheat grain in the "7H" addition line was 10.21 mg g-1, respectively, as compared to control line "Mv9Kr1” wheat line having 6.43 mg g-1 (p. 146, col. 2, penultimate ¶). The addition lines 7H is a wheat plants carrying a barley CslF6 gene.
The teachings of Cesh et al is comparable to the way in which the instant wheat plant is generated: the 7H wheat/barley addition line TA3697 was crossed with wheat monosomic stocks. The instant specification teaches that the CslF6 gene was introgressed through traditional breeding from Barley lines Betzes, and in general, these cultivars have up to 2% of total grain weight as BG (p. 3, ¶ 0009).
Cseh et al teach that CslF6 genes play a key role in barley BG synthesis and significantly elevate amounts of BG in the leaves and grain of wheat/barley addition lines, and are of potential relevance for the manipulation of wheat BG levels (p. 146, col. 2, last ¶; see also p. 147, col. 1, last ¶ bridging col. 2; see p. 148, col. 1, ¶ 1). The 58% increase in BG content as taught by Cesh et al (p. 146, Table 1) is similar to the percent increase in BG as taught in the instant specification.
	Because Cesh et al does not teach the production of hybrid wheat plants, the issue is whether it would have been prima facie obvious to one of ordinary skill in the art to do so.
et al claim seeds of wheat cultivars, plants produced therefrom, commodity products derived therefrom, tissue cultures from said plants, protoplasts therefrom, F1 hybrids produced therefrom, wherein the cultivars comprise a single locus conversion, and inbred plants produced from said cultivar, and commodity products derived from said cultivar (e.g., see claims 1-13, 26 and 28). 
Johnson et al teaches methods for producing inbreds and hybrids from said cultivar and that doing so leads to the development of new varieties, and that hybrids can be used in breeding programs for the production of novel varieties (col. 4; see also col. 12, last par.).
	Therefore, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to use the high BG wheat plant as taught by Cesh et al to produce hybrid wheat plants and progeny therefrom because Johnson et al teach that it was routine in the art to do so with wheat lines.
	Thus, one could produce additional novel wheat lines with a reasonable expectation of success and having high BG content, the importance of which is discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-14 of U.S. Patent No. 10,827,702 B2 (referred to herein as ‘702). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1-15 are drawn broadly to a hybrid wheat plant wherein the lineage of at least one parent plant comprises wheat line TA5790 with high BG content and that retains essentially all of the morphological and physiological characteristics of wheat line TA5790 and methods of producing wheat seed or plants therefrom by crossing a plant that is of wheat line TA5790 to produce a plant from seed that retains essentially all of the morphological and physiological characteristics of TA5790, and wheat plants or parts thereof of wheat line TA5790.
‘702 claims the same wheat line with the same deposit number, parts of said plant and methods of producing seed and hybrids therefrom. Therefore, ‘702 anticipates the instant claims because the identical wheat line is used to produce seeds and progeny therefrom.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662